Felix C. Benvenga, J.
This article 78 (Civ. Prac. Act) proceeding is brought by a landlord to annul orders of the State Bent Administrator modifying over-all increases previously granted to compensate the landlord for substantial capital improvements installed to rehabilitate an old-law tenement (State Eent and Eviction Eegulations, § 33). The right of the Administrator to modify such prior rent increases after the *80landlord has applied to and received from the City of New York an abatement of real estate taxes pursuant to Local Law No. 118 of 1955 of the City of New York (Administrative Code, § J41-2.4) has repeatedly been upheld. It suffices to cite the more recent decisions (Matter of Aronson v. Temporary State Housing Rent Comm., 17 Misc 2d 71; Matter of Andrea Realty Corp. v. Weaver, 17 Misc 2d 78; Matter of Todar Realty Corp. v. Weaver, N. Y. L. J., Oct. 27, 1958, p. 12, col. 7). While the factual situation in the instant case may not be the same as that presented in some of the decided cases, the underlying principle is the same — a landlord may not receive duplicate and multiple relief from the State as well as from the City of New York. The petition is therefore denied and the proceeding dismissed.